 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8
 9    BETTY J. READY,                                           Case No.: 2:18-cv-01983-GMN-NJK
10            Plaintiff(s),                                     Order
11    v.                                                        (Docket No. 13)
12
      TRANS UNION, LLC,
13
14            Defendant(s).
15
             Before the Court is the parties’ notice of settlement. Docket No. 13. The Court ORDERS
16
     the parties to file a stipulation of dismissal no later than April 1, 2019.
17
             IT IS SO ORDERED.
18
             Dated: January 30, 2019
19
                                                                   _______________________________
20                                                                 NANCY J. KOPPE
                                                                   United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                        1
